DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/19 has been considered. A copy of form PTO-1449 is attached.

Drawings
The drawings were received on 3/26/19 are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8-11, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley, Jr. et al (US 2019/0064532) in view of Shaltout et al (2020/0081099) (hereinafter: “Riley” and “Shaltout”).
Regarding claims 1, 8 and 15; figures 1G and 13 of Riley below disclose a transmissive metasurface lens integration (see title) comprises a photodiode array (i.e., image sensor); a first wafer (i.e., substrate 10) (par. [0212] and [0230]); and a plurality of structures (20) (i.e., metasurfaces) integrated on the first wafer (10) to form a metasurface lens (20), wherein the metasurface lens (20)  is configured to focus the light to the photodiode array (par. [0096]), and wherein each of the plurality of structures includes at least one dimension that is less than a wavelength of the light (see figure 13 below and par. [0267]-[0270] and claim 1).

    PNG
    media_image1.png
    516
    573
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    739
    687
    media_image2.png
    Greyscale

	Riley does not teach that the light source is pulsed light source; however, such the feature is known in the art as taught by Shaltout.
	Shaltout, from the same field of endeavor, discloses a Lidar system which comprises a laser source (102) to the metasurface (104), the metasurface receive the diffracted pulsed laser output and focus onto different foci at a focal plane (see figure 11 below and par. [0042]).

    PNG
    media_image3.png
    636
    822
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the light source of Riley by a pulsed light source as taught by Shaltout if the light source is used in a laser steering-detection system. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claims 2 and 9, Riley teaches that the metasurface lens is transmissive, focusing the light pulses through the metasurface lens to the photodiode array (par. [0096] and [0216]).

Regarding claims 3, 10 and 16; Riley teaches that the photodiode array (i.e., image sensor) is arranged on a first side of the first wafer (134) and the plurality of structures (130) are arranged on a second side of the first wafer (134) opposite the first side (see figure 13 above).
Regarding claims 4, 11 and 17; Riley teaches the use of a plurality of substrate/wafer are bonded together (40, 46 of figure 6 and par. [0232]) and a plurality of metasurfaces (42, 48, 50) are arranged on the substrate.  Figure 7 also teaches that the use of two substrates (64, 66), two metasurfaces (60, 62) are arranged on the substrates and the sensor (74) is attached to the substrate through a spacer (72).
Riley does not teach that the photodiode array is arranged on a second wafer bonded to the first wafer, and wherein the plurality of structures are arranged to direct the light pulses through the first wafer to the photo diode array. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the substrates, photodiode array so that the photodiode array is arranged on a second wafer bonded to the first wafer since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86USPQ70.
Regarding claim 18, Riley teaches a plurality of metasurface structures (20) are cylindrical posts (i.e., cylindrical pillars) (par. [0205]), and wherein a diameter of the cylindrical post is varied between each of the plurality of metasurface structures to control an effective refractive index of the metasurtace lens (par. [0165]-[0176]).
Regarding claim 19, the diameter of the cylindrical posts are varied (par. [0165]-[0176]. 
Riley does not teach that the metasurface lens is a Fresnel lens. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the metasurface lens of Riley by a Fresnel lens since the diameters of the cylindrical posts are varied. Thus, a substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 20, Riley teaches that the plurality of metasurface structures are rectangular pillars (122), and wherein a dimension the rectangular pillar is varied between each of the plurality of metasurface structures to control an effective refractive index of the metasurface lens (par. [0165]-[0176]).

Claim(s) 5, 7, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley and Shaltout as applied to claims 1-4, 8-11, 15-17 above, and further in view of Akselrod et al (2018/0239021) (of record).
Regarding claims 5 and 12; Riley does not explicitly teach that the metasurface lens is reflective and configured to reflect the light pulses to focus the light pulses to the photodiode array. However, such the feature is known in the art as taught by Akselrod et al. 
Akselrod et al, from the same field of endeavor, discloses a Lidar scanning system in which the system comprises a laser (212) for emitting a pulsed light (214) on to a metasurface lens (216) and the metasurface lens configured to reflect the light pulses onto the optical detector (236) (see figure 1 below)/

    PNG
    media_image4.png
    760
    869
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the transmissive metasurface lens of Riley by a reflective metasurface lens of Akselrod et al for the purpose of focusing light onto the detector because they are function in the same manner.
	Regarding claims 7 and 14; Riley does not teach that the photodiode array is arranged on a second wafer bonded to the first wafer, and wherein the metasurface fens receives the light pulses through the second wafer. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to rearrange the substrates, photodiode array so that the photodiode array is arranged on a second wafer bonded to the first wafer, and wherein the metasurface fens receives the light pulses through the second wafer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86USPQ70.
Allowable Subject Matter
Claims 6 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baik et al (10,459,258) discloses a meta optical device and method of designing the same.
Han et al (2020/0264343) discloses a multilayered meta lens and optical apparatus including the same and Hu et al (11,206,978) discloses a meta-optics-based systems and method for ocular applications; however, the effective date of these references are behind the effective date of the present invention. Thus, they are not the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP									/HOA Q PHAM/                                                                                      Primary Examiner, Art Unit 2886                                                                                                                  August 9, 2022